Citation Nr: 1327106	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to service-connected chondromalacia patella, left knee.

2.  Entitlement to service connection for a right knee disability to include as secondary to service-connected chondromalacia patella, left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed service with Reserve components at various times from 1975 to 1996.  Verified dates of active duty for training (ACDUTRA) include June to October 1976; May 17 to 31, 1980; May to August 1983; and, February 1985 to April 1986.  Due to a service-connected left knee injury during  a service-connected left knee injury during the May 1980 ACDUTRA period, and thus, this period is recognized as active duty service.   

This matter arises to the Board of Veterans' Appeals (Board) from May and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This case was previously before the Board in April 2012 and May 2013.  In May 2013, the Board found new and material evidence and reopened the claim for service connection for a low back disability.  

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.  

Entitlement to service connection for a right knee disability to include as secondary to service-connected chondromalacia patella, left knee, is addressed further in the REMAND portion of the decision and is remanded to VA's Appeals Management Center (hereinafter: AMC) for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease is etiologically related to an injury sustained during a period of ACDUTRA. 


CONCLUSION OF LAW

Lumbar spine degenerative disc disease was incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2012).  The term "active military, naval, or air service," includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from active military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In Biggins v. Derwinski, 1 Vet. App. 474 (1991), the Court explained that an appellant who had served only on ACDUTRA is not entitled to the presumption of service connection for chronic diseases set forth at 38 C.F.R. §§ 3.307, 3.309.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service Connection for the Lumbar Spine

The current diagnosis pertinent to the lumbar spine claim is degenerative disc disease of the lumbar spine, as shown in a July 2010 VA compensation examination report.  The Veteran has submitted two theories of service-connection for this condition.  First, he claims that he injured his lower back while riding in a jeep, during his period of ACDUTRA service in 1986, and has had continuous back pain ever since.  Second, he claims that a service-connected gait disturbance, due to a left knee disability, has aggravated any current lumbar spine disability.  

As directed service connection for the claimed low back disorder is granted herein, there is no need to discuss whether secondary service connection is warranted in this case.  

The Veteran served with various Reserve component units during the 1970s, 1980s, and 1990s and during that time he also held civilian jobs at various times.  Therefore, the pertinent medical evidence from the era includes a mix of both military and civilian treatment records. 

Service treatment records (STRs) from the Veteran's initial periods of reservist service are negative for evidence of a low back disorder.  Specifically, reports of medical examinations and physical examinations conducted in November 1975, November 1980, October 1983, September 1984, February 1986, March 1986 reflect that the Veteran's spine was normal.  

An August 1989 physical examination report (for the Army National Guard) reflects notes that the spine was normal.  

An October 1989 letter from S. Schmidt, D.C., states that the Veteran received treatment for a recent work-related injury, but does not identify the injury or distinguish between military and civilian work.  

An April 1993 Reserve component periodic physical examination report reflects that the spine was normal.  The Veteran completed a medical history questionnaire and checked "no" to any recurrent back pain.

A report by Radiology Associates of Lincoln dated in March 1994 reflects that the Veteran incurred a lifting injury to his spine in December 1993.  A magnetic resonance imaging study (MRI) showed grade I spondylolisthesis at L4-5 and bilateral spondylosis at L5-S1.

In May 1994, D. McKinney, M.D., reported that the Veteran had stated that he lifted a heavy object in December 1993 and felt pain in his back.  Since then, he had low back pain radiating into the right inguinal region. 

An October 1994 report from Lincoln Orthopedic Physical Therapy, P.C. notes that the Veteran worked as a lab tech assistant and had a work-related injury in April 1994.  He had on-going back pain. 

An STR, dated in August 1995, notes a diagnosis of chronic back pain.  The Veteran was placed on a temporary profile and duty restriction for one month.  An August 1995 consultation request mentions a prior back injury. 

An August 1995 STR mentions that the Veteran stated that he had a back injury at his private job in 1993 and currently had low back pain with parasthesia in the right buttock.  

Another STR reflects that in April 1996, the Veteran was placed on a permanent profile.  The diagnoses were lumbar spondylolisthesis and spondylosis.  

A November 1999 VA orthopedic clinic report notes that the Veteran's chief complaint was low back pain.  He reported the onset of the pain in July 1999 when he was lifting an object at his job.  He felt a pop at that time and reportedly could not walk or sit up for two or three weeks.  An MRI showed a disc bulge at L4-5 and degenerative changes at L4-5 and L5-S1.  An X-ray showed no abnormality.

A June 2002 VA primary care clinical report mentions that the Veteran had low back pain that, reportedly, was caused by a jeep accident.  

In July 2010, the Veteran reported that during annual training, his lower back was injured while riding over rough terrain in a jeep.  This occurred in 1986 or 1987.  He stated, "...I've always had trouble with my back after that."  

A July 2010 VA compensation examination report reflects a diagnosis of degenerative disc disease of the lumbar spine.  The examiner, a physician's assistant, dissociated this from ACDUTRA on the basis that the STRs fail to document a back injury and the Veteran also had later civilian-work-related back injuries.  

In May 2012, a service comrade reported witnessing the Veteran's low back injury while they were riding in a Jeep at Fort Carson.  The service comrade recalled that the Veteran was in the back seat and therefore bounced higher than those in the front seat and could have injured his back in that event.

In June 2012, A. Halls, M.D., reported that after reviewing the STRs and the May 2012 report offered by a service comrade, it is at least as likely as not that the current back disability was incurred in the jeep accident.  The rational included the fact that the 1994 MRI showed changes in the spine that did not appear to be acute.  Dr. Halls also stated, "As you know, it is very difficult to ascertain when the injury occurred regarding back pain.  There can be injuries that occur years before that cause significant problems later on."  

In a November 2012 addendum, the July 2010 examiner provided an addendum opinion regarding the Veteran's low back disorder.  The examiner stated that the back was not aggravated by left knee chondromalacia patella.  No rationale was offered.  However, in January 2013, the VA examiner supplied a rationale.  The examiner reported that there is no evidence that the left knee has caused a chronic altered gait and there is no evidence that chondromalacia patella directly causes a disease of the spine or other joints.    

In March 2013, Dr. Schmidt addressed the etiology of the Veteran's lumbar spine degenerative disc disease.  The doctor concluded that, "...the mechanism of injury, the chronicity of the symptoms, the progression of treatment, and the current severity of the symptoms all point to a very clear connection to the Jeep accident of 1986."  

In June 2013, an additional VA physician reviewed the pertinent medical history and then concluded that it is unlikely that the Veteran's spine disability is the result of a service injury.  The rationale is that the various in-service examination reports, especially those for flying status in the 1980s, show that the spine remained normal and that, whether or not the Veteran failed to report a back injury for fear of negative effects on his military career, he was deemed qualified without any waiver, limit, or restriction, to continue service in 1985.  As further support, the physician noted that it was only after a 1993 back injury in the civilian workplace that the Veteran reported a history of back pain.  The physician doubted the accuracy of the favorable chiropractic opinion on the basis that it is unknown whether the chiropractor had access to all the pertinent medical history.  

From the facts set forth above, it is clear that there is disagreement among medical health professionals concerning the etiology of degenerative disc disease of the lumbar spine.  The Board must therefore assess the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim).  

The favorable medical evidence includes Dr. Hall's June 2012 opinion.  That opinion is persuasive, as it is based on accurate facts and is supported by a compelling rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The physician has been the only physician who has explained that the 1994 MRI showed longer-term changes, rather than acute changes.  This is compelling evidence that a spine injury had occurred prior to the December 1993 injury in the private workplace.  Moreover, the physician explained that it is difficult to determine the date of injury, as the symptoms due to the injury might not arise until years later.  This advice cautions against attributing the back disability to a 1993 civilian work injury. 

The evidence also includes a favorable opinion from Dr. Schmidt.  In March 2013, Dr. Schmidt concluded that, "...the mechanism of injury, the chronicity of the symptoms, the progression of treatment, and the current severity of the symptoms all point to a very clear connection to the Jeep accident of 1986."  Dr. Schmidt's mention of "the progression of treatment" suggests that the doctor did consider the entire history, including the 1993 injury and treatment, prior to arriving at a conclusion.  Because the opinion is based on correct facts and is supported by a cogent rationale, it must be accorded weight in the matter.  Nieves-Rodriguez, 22 Vet. App. at 301; Reonal, 5 Vet. App. at 461. 

Finally, the Veteran has supplied competent and credible evidence of symptoms dating back to his jeep injury.  This also must be accorded some weight.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: ...lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

Turning to the evidence weighing against the claim, the July 2010 negative VA opinion is based on the absence of documentation in the STRs of the claimed back injury.  This is not persuasive.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be sufficient to place the evidence in equipoise and thus, under 38 U.S.C. § 5107, establish entitlement to benefits).  Also see McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.).  The examiner also cited a later civilian job-related back injury as a reason to dissociate the current back injury from his military service.  While the latter injury is well-documented, this does not controvert the private medical evidence essentially that a back injury had already occurred prior to the later civilian job injury.  Therefore, the persuasive value of the rationale is diminished. 

The June 2013 negative VA opinion has diminished persuasive value because it, like the July 2010 opinion, is based on an absence of STRs documenting the injury.  The physician dissociated the low back disability from active service on the basis that several Air Force medical examiners found the spine normal.  The physician's error is that the absence of STRs should not be the basis of a denial where the Veteran has provided competent evidence of an injury and continuity of symptoms since that time.  McLendon, 20 Vet. App. at 85.  

Moreover, the June 2013 VA opinion does not address Dr. Halls's two main concerns, which are that there can be injuries that occur years before that cause significant problems later on and the fact that it is very difficult to ascertain when the underlying injury occurred.  

Finally, the VA physician discounted the Veteran's private chiropractor opinion on the basis that the chiropractor might not have had access to the full medical history.  Yet, it appears that Dr. Schmidt did review the correct historical facts prior to offering an opinion.  Dr. Schmidt specifically mentioned chronicity of symptoms, progression of treatment, and current severity of symptoms.  The Board is satisfied that Dr. Schmidt based the favorable opinion on an accurate medical history.  

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for lumbar spine degenerative disc disease incurred during the Veteran's period of ACDUTRA in 1986 will therefore be granted.


ORDER

Service connection for lumbar spine degenerative disc disease is granted.


REMAND

As for the remaining issue on appeal, the Veteran has submitted only one theory for service-connection for his right knee.  He claims that a significant gait disturbance, due to a service-connected left knee disability, has aggravated the right knee.  He does not claim, nor does the evidence show, that his right knee condition began in or is related to his military service.  Thus, he claims that secondary service connection is warranted for his right knee disorder.

A March 2009 VA orthopedic consultation report mentions a history of a torn right medial meniscus and recent-onset right leg pains.  An April 2010 VA compensation examination mentions a gait disturbance.  A July 2010 VA compensation examination report reflects right knee advanced degenerative arthritis and a gait disturbance.  

Concerning aggravation of the right knee by the service-connected left knee, in July 2010, a VA examiner then concluded that it is unlikely that the service-connected left knee had aggravated the right knee.  The basis for that conclusion was that the left knee was the more painful knee.  However, the examiner's opinion does not take into consideration the Veteran's contention that his right knee disorder is a result of offsetting his body to compensate for left knee pain.  

In a November 2012 addendum report, a VA examiner stated that the right knee was not aggravated by the left knee.  The rationale, supplied in January 2013, is that there is no evidence that the left knee has caused a chronic altered gait.  Again, this opinion does not reconcile the Veteran's competent lay statements and the medical evidence regarding his gait disturbance. 

In June 2013, a VA physician reviewed the pertinent medical history and then concluded that the left knee has not aggravated the right knee.  The rationale is that there is no evidence that the left knee has caused a significant alteration in biomechanics, gait, or load-bearing. 

The June 2013 VA medical opinion must be returned to the examiner for clarification.  The June 2013 rationale is unclear.  On one hand, the opinion could be interpreted as stating that there is no evidence of significant alteration in biomechanics, gait, or load-bearing, and thus, there is no basis for the secondary service connection claim.  If this was the intent, then the Board must point out that the Veteran has reported a long-standing gait disturbance and that both the April and July 2010 VA compensation examination reports clearly reflect this gait disturbance.  The Board concludes that there is clear evidence, both medical and lay, of a gait disturbance.

Alternatively, the June 2013 VA medical opinion could be interpreted as saying "yes", while there is a significant alteration in biomechanics, gait, or load-bearing, there is no evidence to relate this gait disturbance to the service-connected left knee.  If this is the intent, and the left knee is not the reason for the Veteran's gait disturbance, then the physician is asked to clarify the etiology of the Veteran's gait disturbance.  

Thus, clarification is needed as to the rationale for the June 2013 opinion prior to any further adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the Veteran's claims folders and any additional pertinent records contained in Virtual VA to the physician who supplied the June 2013 VA medical opinion. 

The physician is asked to review the Veteran's claims folders and any additional records contained in Virtual VA.  The physician is asked to review the April and July 2010 VA compensation examination reports that indicate that a gait disturbance was observed.  

The physician is then asked to address whether it is at least a 50 percent probability or greater that any lay or objective evidence of an alteration in biomechanics, gait, and/or load-bearing due to the Veteran's service-connected left knee disability caused his current right knee disorder.

The physician must also provide an opinion as to whether it is at least a 50 percent probability or greater that any lay or objective evidence of an alteration in biomechanics, gait, and/or load-bearing, then the has aggravated the right knee disorder. 

A rationale for any opinion should be given.  If the physician is unable to provide the requested opinions without resort to mere speculation, he or she must so state and explain why an opinion cannot be provided.

The Veteran may be re-examined if necessary.  If the requested physician is not available, a qualified substitute may be used.  

2.  Following the above, the RO/AMC should review all the relevant evidence and re-adjudicate the claim.  If the desired benefit is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
DELYVONNE M. WHITHEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


